Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 26th, 2021 has been entered. Claims 1-20 are currently pending in the Applicant’s amendments to the Claims have overcome the rejections regarding Claims 1-10 and 15-20 previously set forth in the Non-Final Office Action dated October 29th, 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (U.S. 2016/0357100 A1), hereinafter Ikuta’16, in view of Ikuta et al. (U.S. 2007/0160916 A1), hereinafter Ikuta’07. 
Regarding claim 11, Ikuta’16 teaches ([0031]) a known photo mask for extreme ultra violet (EUV) lithography (reflective mask blank), comprising: a substrate (1) having a front surface (main surface) and a back surface (rear surface) opposite to the front surface (main surface); a multilayer Mo/Si stack (2; see Fig. 1 and [0037]) disposed on the front surface (main surface) of the substrate (1); a capping layer (protective layer; see [0051]) disposed on the multilayer Mo/Si stack (2); an absorber layer (3) disposed on the capping layer (see [0051]); and a backside conductive layer (4) disposed on the back surface (rear surface) of the substrate (1).
Ikuta’16 also teaches that the substrate (1) has front and back surface dimensions of 152 mm x 152 mm ([0034]) and the backside conductive layer (4) has a quality-guaranteed region with dimensions of 146 mm x 146 mm ([0076]). 
In the method taught by Ikuta’07, wherein the backside conductive layer (chucking layer forming region) is made smaller than the back surface (rear surface forming region) of the substrate ([0105]), it is preferred that the backside conductive layer (chucking layer forming region) is inset 1 mm or more from the edge of the substrate ([0109]). Ikuta’07 further teaches that the shape of the backside conductive layer (chucking layer) may be a square shape ([0098], Fig. 7b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to conduct the formation of the rear surface conductive film on part of the rear surface of the substrate, disclosed by Ikuta’16, by forming rear surface conductive film with a square shape and an inset from the substrate’s edge of 1 mm or more, as taught by Ikuta’07. Doing so would have been obvious as Ikuta’16 specifically directs to the known method of Ikuta’07 to be used for the aforementioned formation (see [0102] of Ikuta’16). A square shape is also a rectangular shape having a first side and a second side crossing the first side and a 1mm or more inset from each side of a 152 mm x 152 mm substrate means that the rear surface conductive film has dimensions of, at most, 150 mm x 150 mm. (1 mm each from opposing sides = 2 mm total; 152 mm – 2 mm = 150 mm) Furthermore, since the rear surface conductive film of Ikuta’16 
Regarding claim 12, Ikuta’16 in view of Ikuta’07 teaches that 146 mm < LX 150 mm and 146 mm < LY < 150 mm. These overlap with the ranges of the instant claim for the values of 146 mm < LX < 148 mm and 146 mm < LY < 148 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions of the dimensions of the rear surface conductive film to be 146 mm < LX < 148 mm and 146 mm < LY 148 mm. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 13, Ikuta’16 in view of Ikuta’07, as modified for claim 12, teaches that 0.98 ≤ LX/LY ≤ 1.02. (148 mm/146 mm = 1.014; 146 mm/148 mm = 0.986)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (U.S. 2016/0357100 A1), hereinafter Ikuta’16, in view of Ikuta et al. (U.S. 2007/0160916 A1), hereinafter Ikuta’07, as applied to claim 11 above, and further in view of Ikebe et al. (WO 2017/090485 A1), hereinafter Ikebe. Note that the citations within Ikebe indicated below are from the English machine translation attached to the previous action.
claim 14, Ikuta’16 does not teach that the photo mask further comprises a hard mask layer disposed on the absorber layer.
Ikebe teaches a photo mask (reflective mask 200, Fig. 6(i), [0102]; Paragraph [0014] of instant specification states that "EUV photo masks are reflective masks") for extreme ultraviolet (EUV) lithography ([0008]). The photo mask (200) comprises: a substrate (substrate 1; Fig. 6(i), [0058]) having a front surface (first main surface, [0058]) and a back surface opposite to the front surface (second main surface, [0058]); a multilayer Mo/Si ([0072]) stack (multilayer reflective film 5, [0069]; multilayer reflective film 5b, Fig. 6(i)) disposed on the front surface (first main surface) ([0045]). Paragraph [0011] of the instant specification states that "the formation of a first feature over or on a second feature in the description that follows ... may also include embodiments in which additional features may be formed interposing the first and second features, such that the first and second features may not be in direct contact. Therefore, despite the separation by base film 3 ([0045], Fig. 6(i)), the multilayer Mo/Si stack (5) meets the limitation of being on the front surface (first main surface) of the substrate (1). Ikebe further teaches that the photo mask (200) further comprises: a capping layer (protective film 6; Fig. 6(i), [0076]) disposed on the multilayer Mo/Si stack (5) ([0076]); an absorber layer (absorber film 7; Fig. 6(i), [0083]) disposed on the capping layer (6) ([0083]); and a backside conductive layer (back side conductive film 2; Fig. 6(i), [0099]) disposed on the back surface (second main surface) of the substrate (1) ([0099]). Ikebe does not teach the shape or size of the backside conductive layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the reflective mask blank of Ikuta’16 to further comprise an etching hard mask formed on the absorber layer, as taught by Ikebe. Doing so would allow the film thickness of the resist film to be reduced, which is advantageous for miniaturization of the pattern.

Allowable Subject Matter
Claims 1-10 and 15-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 5 and 7, filed January 26th, 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejections of claims 1-10 and 15-20 has been withdrawn. 

Applicant’s arguments, see pages 5 and 6, filed January 26th, 2021, with respect to the rejections of claims 11-14 under 35 U.S.C. 102(a)(1) and claim 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new 
Applicant’s argument which, in part, recites that 
“Ikuta, as a whole, discloses measurement of quality-guaranteed regions, and the size referred in paragraph [0076] is also the size of the quality-guaranteed regions. One of ordinary skill in the art would readily understand that a conductive film is also formed outside the quality- guaranteed regions.”
is found to be persuasive and the original rejections of claims 11-13, and claim 14 as a dependent, are withdrawn. However, upon further consideration, claims 11-13 are found to be obvious in view of Ikuta’07, as explained above. For this reason, claims 11-13 are rejected under 35 U.S.C. 103. As a result, claim 14 is still not allowable and is rejected as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Thursday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/Examiner, Art Unit 1737